Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 11/13/2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-133958 filed on 07/19/2019. However, all the documents are not submitted as required. Please take appropriate steps to submit the documents.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/13/2019 was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhiying Huang et al (US 2018/0061397) in view of George A. Saon (US 2015/0149165). 
8.	Regarding independent claim 1, Zhiying Huang et al, herein after Huang, teaches a speaker recognition device (Huang speech recognition device12 with speaker recognition unit121 fig 3), comprising: 
an acoustic feature calculator that calculates (Huang, abstract, para0011 where the method is extracting vector containing a speaker recognition feature) from utterance data indicating a voice of an utterance obtained (Huang para0011 where the speech/utterance data is obtained from the utterance), acoustic feature of the voice of the utterance (Huang para0011, 0025 where the acoustic model extracts the speech feature which is an acoustic feature of the speech/utterance);
Huang para0085 Clustering users may refer to classifying speaker recognition features of a plurality of users into a plurality of clusters according to the similarity between the speaker recognition features of different users during the training, and computing (e.g., weighted averaging) the plurality of speaker recognition features).

But Huang further does not clearly teach a statistic calculator that calculates an utterance data statistic from the acoustic feature (Saon para0021-0022 where the fig1 and 2 shows the estimates the statistic from the phone frame of utterances of the speech which is an acoustic features of the utterance):
a speaker feature extractor that extracts speaker feature of a speaker of the utterance data from the utterance data statistic using a deep neural network (DNN) (Saon para0010 where the DNN network is used for extracting the acoustic feature of the utterances);
a similarity calculator that calculates a similarity between the speaker feature and pre-stored speaker feature of at least one registered speaker (Saon para0039 where the DNN network shows The curve for DNN trained on SI features and i-vectors is substantially similar to the curve obtained by DNN trained on SA features only, which suggests that the i-vector input has the same effect as adding VTLN and FMLLR.); and
a speaker recognizer that recognizes the speaker of the utterance data based on the similarity (Huang para0085 Clustering users may refer to classifying speaker recognition features of a plurality of users into a plurality of clusters according to the similarity between the speaker recognition features of different users during the training, and computing (e.g., weighted averaging) the plurality of speaker recognition features).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Lin et al with concept of using plurality of smart cards of Lee. The motivation for doing so would be to have predictably and advantageously provided Z.
9.    	Regarding claim 2, Huang et al modified by Saon teaches the speaker recognition device according to claim 1, wherein the utterance data statistic is a statistic over an entire utterance that is obtained by performing statistical processing for extracting characteristics of the entire utterance from the acoustic feature (Saon abstract para0004 where the method includes a DNN acoustic model receiving audio data/utterances of a speaker extracting a plurality of speech recognition feature from the one or more/entire utterances for automatic speech recognition using the recognition feature and the speaker identity vector which is derived statistically from the feature per para 0011), the entire utterance including the utterance (Saon para004 uses the one or more/entire utterances).
10.    	Regarding claim 3, Huang et al modified by Saon teaches the speaker recognition device according to claim 1, wherein the statistic calculator extracts the utterance data statistic by classifying components of the acoustic feature into classes and calculating a mean for each of the classes to obtain the utterance Saon para0015 where the Gaussian Mixture Model is used to calculate the mean of the speaker utterances).
11.	Regarding claim 4, Huang et al modified by Saon teaches the speaker recognition device according to claim 1, wherein the statistic calculator infers a Gaussian mixture model (GMM) from an universal background model (UBM) (Saon para0015 where the GMM and UBM are infer in calculating the statistic of the utterances feature), and calculates, as the utterance data statistic (Saon para0015 where the statistic being calculated), a difference between a super vector obtained by concatenating mean vectors of respective Gaussian distributions of the GMM and a super vector obtained by concatenating mean vectors of respective Gaussian distributions of the UBM (Saon para0015 where the Gaussian mixture model and UBM where the i-vector method as a super vector using GMM and UBM), the GMM being a speaker model for the utterance data and formed by mixing the Gaussian distributions each corresponding to a different one of classes into which components of the acoustic feature of the voice of the utterance are classified (Saon para0011, 0015 where the GMM is adopted to speaker as a model and speaker features are classified), the UBM being an initial model and formed by mixing the Gaussian distributions each corresponding to a different one of classes into which components of acoustic feature of voices of utterances of many unspecified speakers are classified (Saon para0040 where the UBM is used to identify speaker independent, unspecified for speaker feature of utterances). 
Saon para0033-0035 where the training DNN has multiple layers including 6 hidden or intermediate layers five input and output layers where the  speaker features are extracted in middle layers).
13.	Regarding claim 7, the arguments are analogues to claim1, are applicable and is rejected.
14.	Regarding claim 8, the arguments are analogues to claim1, are applicable and is rejected.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhiying Huang et al (US 2018/0061397) in view of George A. Saon (US 2015/0149165) and in further view of Y. You, Y. Qian, T. He and K. Yu, "An investigation on DNN-derived bottleneck features for GMM-HMM based robust speech recognition," 2015 IEEE China Summit and International Conference on Signal and Information Processing (ChinaSIP), Chengdu, China, 2015, pp. 30-34, doi: 10.1109/ChinaSIP.2015.7230356.

15.    	Regarding claim 6, Huang et al modified by Saon teaches the speaker recognition device according to claim 5, 
But further fails to teach wherein the DNN is a bottleneck DNN, and a total number of nodes in one of the plurality of intermediate layers is less than a total number of nodes in a remainder of the plurality of intermediate layers.
However, Y. You, Y. Qian, T. He and K. Yu, "An investigation on DNN-derived bottleneck features for GMM-HMM based robust speech recognition," 2015 IEEE China Summit and International Conference on Signal and Information Processing NPL abstract and introduction), and a total number of nodes in one of the plurality of intermediate layers is less than a total number of nodes in a remainder of the plurality of intermediate layers (NPL section 2.3 teaches number of layers and nodes).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified system of Huang et al with concept of using Saon and further combined with Y. You, Y. Qian, T. He and K. Yu, "An investigation on DNN-derived bottleneck features for GMM-HMM based robust speech recognition," 2015 IEEE China Summit and International Conference on Signal and Information Processing (ChinaSIP), Chengdu, China, 2015, pp. 30-34, doi: 10.1109/ChinaSIP.2015.7230356.. The motivation for doing so would be to have predictably and advantageously provided the DNN structure using bottleneck feature.
Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677